DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because it appears applicant submitted only one Replacement Sheet of Drawings containing only Figures 1a and 1b.  Figures 2a, 2b, 3, and 4 (Sheets 2 and 3 of the drawings) were not submitted by applicant.  Applicant is encouraged to file the complete set of drawings in his next response.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 

Claim Objections
Claim 16 is objected to because of the following informalities:  in line 1 of the claim, the phrase “in particular for a commercial vehicle” is improper, as it is unclear whether this phrase is part of the claimed subject matter or not, and in line 3 of the claim, the word –element—should be inserted after the word “engagement”.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 17-36 are objected to as being dependent upon an objected to base claim, but would be allowable if Claim 16 was rewritten to overcome its objections.
The following is a statement of reasons for the indication of allowable subject matter:  While PG Publication No. 2007/0200312 to Chamberlin et al discloses an air spring system for a commercial vehicle having an air spring device arranged in an interface region on a link, the air spring system configured, such that, in the case of locking of the air spring device, an engagement element is introduced into a receiving region, and by way of an offset movement along an offset direction, the engagement element is transferred from the receiving region into a positively locking region, in which the engagement element interacts in a positively locking manner with a positively locking element along a positively locking direction which differs from the offset direction and German Patent No. DE 102014008121 to Ottinger et al disclose a container connected to an air spring link, which in the mounted state, is arranged on a lower side of the link, where the lower side is configured to face away from the chassis of the vehicle, neither of these references taken either alone or in combination disclose the container having a recess in which, in the mounted state of the air spring system, the engagement element is arranged at least partially.
In other words, none of the prior art teaches an additional tank/container with a recess in which an engagement element can be arranged to lock an air spring device. It is for this reason that applicant’s invention defines over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 3,664,681 to Thaxton, PG Publication No. 2013/0099459 to Remboski et al., PG Publication No. 2017/0106709 to Lauer et al., PG Publication No. 2017/0320365 to Lorenz et al., and PG Publication No. 2020/0276874 to Lorenz et al all disclose air spring systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        11/22/21